Pezman, J. Claimant seeks to recover the sum of $14,687.57 as damages caused by the rescinding of working permit No. 8-1230-62 by the District Engineer of the Division of Highways of the State of Illinois, Department of Public Works and Buildings. A Departmental Report of the Division of Highways in relation to this cause was filed with the Court on the 21st day of February, 1967, as an attachment to a stipulation between claimant and respondent. It states as follows: “The Division of Highways, through its District 8 office in East St. Louis, issued a permit to Central Illinois Public Service Company for the installation of an overhead electric powerline within the right-of-way of FA Route No. 155, also known as the Great River Road. Working permit No. 8-1230-62 authorized work on FA Route No. 155, Sections 401-1 and 401-2, from Station 587 + 43 to Station 758 + 38 between Grafton and Elsah in Jersey County. “Following the issuance of the permit, the utility company entered into a contract for the construction of the overhead electric power line. Work was begun by the contractor, West Central Utilities Company, but was stopped when District Engineer R. E. Kronst rescinded the working permit on February 24, 1966. “Land and Right of Way Supervisor Paul F. Grant of Central Illinois Public Service Company invited this Department to make an audit of the charges of $14,687.57. An audit has been made by this Department, and Division of Highways’ auditors have approved for payment to Central Illinois Public Service Company the total amount of the claim of $14,687.57. R. B. Bowermaster Controller By A. R. Tomlinson Supervisor of Claims” The stipulation of facts heretofore mentioned agrees to the admission into evidence of exhibits A, B and C, which clearly establish a good cause of action against respondent as long as the same are not refuted. Damages are fixed by the stipulation at the sum claimed, and there are no objections to the amount. From the facts and evidence before it, this Court can do no more or no less than find that claimant was damaged in the sum of $14,687.57 as a result of the negligence of respondent in rescinding on the 24th day of February, 1966, working permit No. 8-1230-62, which said Division of Highways had previously issued on the 3rd day of November, 1965. Claimant, Central Illinois Public Service Company, is hereby awarded the sum of $14,687.57.